     Case: 1:19-cv-05918 Document #: 55 Filed: 05/19/21 Page 1 of 1 PageID #:237

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Richard Taylor
                                           Plaintiff,
v.                                                       Case No.: 1:19−cv−05918
                                                         Honorable Virginia M. Kendall
Professional Security Consultants, Inc.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 19, 2021:


        MINUTE entry before the Honorable Virginia M. Kendall. Teleconference Status
hearing held on 5/19/2021. Oral argument heard regarding Plaintiff's Motion for extension
of time to complete Discovery and for leave to amend Complaint [50]. Plaintiff's Motion
for extension of time to complete Discovery [50] is granted in part to allow Plaintiff's
deposition to be completed. Deposition of Plaintiff shall be completed by 6/16/2021.
Motion for Summary Judgment shall be filed by 7/16/2021. Response due by 8/13/2021;
Reply due by 8/27/2021. Plaintiff's Motion to amend Complaint [50] is denied. Plaintiff's
oral motion to take other depositions after review of Discovery is denied. Mailed
notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
